

EXHIBIT 10.2


November 20, 2019


Anthony DiSilvestro
XXXXXXXXXXX
XXXXXXXXXXX


Re: Severance Agreement and General Release


Dear Anthony:


The purpose of this letter is to confirm the terms regarding the termination of
your employment with Campbell Soup Company and/or its subsidiary or affiliated
entity ("Campbell" or "the Company"). As set forth more fully below, we offer to
you the following Severance Agreement, which includes a General Release ("the
Agreement").


The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you decide to sign this Agreement. However, you will not be eligible to
receive the payments and other benefits ("Severance Benefits") described in
Paragraph 2 below unless you sign and do not revoke this Agreement. (Please see
Paragraph 17 below for what it means to revoke this Agreement.)


This Agreement is an important legal document. You are encouraged to read it
carefully and make certain that you understand and agree with it before you sign
it. You may consider for twenty-one (21) days whether you wish to sign this
Agreement. Because this is a legal document, you are encouraged to review it
with your attorney.


1.General Terms of Termination. As noted above, whether or not you sign this
Agreement:


(a) Your last official day of work will be December 31, 2019. Thereafter, you
will be on paid garden leave until official notice date of March 3, 2020.


(b) You will then receive four (4) weeks' pay in lieu of notice, after which, on
March 31, 2020, your employment with the Company will terminate ("Termination
Date"). Each payment under Paragraph 1(a) and (b) shall be a separate payment
for purposes of Section 409A of the Code.


(c) You will receive a lump sum payment for your accrued but unused paid- time
off, if any, as of your Termination Date.


(d) Your eligibility to participate in the Company-sponsored health plans
(medical, dental, and vision) as an employee of the Company will end on the last
day of the month in which your Termination Date occurs. Thereafter, you will be
eligible to continue such coverages at your sole expense in accordance with a
federal law called the Consolidated Omnibus Budget Reconciliation Act ("COBRA"),
subject to the terms, conditions and



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 2


restrictions of the group medical, dental, and vision plans and COBRA. However,
if you sign and do not revoke this Agreement, while your period of COBRA
eligibility will commence on the first day of the month following your
Termination Date, you will remain eligible to participate in the Company's
medical (but not dental or vision) plan at active employee premium contribution
rates until the end of the Severance Period as defined in Paragraph 2(a) below.
After the end of the Severance Period, you will be eligible to continue
participation in the Company's medical plan at your sole expense for the
remainder, if any, of your COBRA eligibility period or to participate in the
Company's Retiree Medical Plan.


(e) Your eligibility to participate in all other Company-sponsored group
benefits, including but not limited to group life, business travel, disability,
and accidental death and dismemberment coverage, will terminate on the
Termination Date, unless the applicable plan document provides for a different
result. However, if you sign and do not revoke this Agreement, you will remain
eligible to participate in the Company's group life insurance until the end of
the Severance Period as defined in Paragraph 2(a) below.


(f) You remain legally bound by and must comply with the terms, conditions, and
restrictions of the following agreements: Employee Agreement, the Nonqualified
Stock Option and Non-Competition Agreement ("Non-Competition Agreement"), the
2005 Long Term Incentive Plan Time-Lapse Restricted Stock Agreement, and
Confidential and Proprietary Information Agreement ("Confidentiality
Agreement"). The non-compete prohibitions in the Non-Competition Agreement and
Confidentiality Agreement shall expire on March 3, 2021 and the non-solicit of
employees and non-interference with, or diversion of business relationships, in
such agreements shall expire on March 3, 2021. In addition, to the extent there
is a conflict between any provision of the Non-Competition Agreement and the
Confidentiality Agreement, the Non-Competition Agreement shall govern. The
Company shall not prevent you from accepting and starting employment (or
providing any services to any entity) after December 31, 2019, so long as such
employment or services do not violate your obligations under the Non­
Competition Agreement (as modified by this Paragraph l(f)).


 2. Severance Benefits. If you sign and do not revoke this Agreement, agreeing
to be bound by the General Release in Paragraph 3 below and the other terms and
conditions of this Agreement, the Company will do the following:


(a) The Company will pay you one hundred four (104) weeks of severance pay at
your current base salary, less withholding of all applicable federal, state, and
local taxes. The severance payments will be paid to you in accordance with the
Company's regular payroll practices after you have received your pay in lieu of
notice in accordance with Paragraph 1(b) above, subject to the timing and
payment requirements of the Company's Executive Severance Pay Plan. For purposes
of this Agreement, the period in which you receive severance payments pursuant
to this Paragraph 2(a) shall be referred to as the "Severance Period."


(b) While your COBRA eligibility period will commence on the first day of the
month following your Termination Date, the Company will continue your medical
(but not dental or vision) coverage until the end of the Severance Period as
though you were actively employed by the Company at active employee premium
contribution rates, and your portion of



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 3


the monthly contributions will be deducted from the payments you receive
following the Termination Date (and with respect to such continuation the
provisions relating to the provision of such coverage in the Company's Executive
Severance Pay Plan are incorporated by reference into this Agreement).
Notwithstanding the foregoing, during this period, the Company shall impute as
taxable income to you an amount equal to the full actuarial cost of such
coverage in excess of your contributions to the cost of such coverage, for each
month during which such coverage is in effect for you and/or your eligible
dependents but only if and to the extent such imputation is required for you to
avoid being subject to tax under Section 105(h) of the Code, with respect to any
payment or reimbursement of expenses made to you or for you and/or any of your
eligible dependents' benefit under such plan. After the Severance Period, your
continued participation in the Company's group medical plan for the remainder,
if any, of your COBRA eligibility period shall be at your sole expense unless
you elect to be covered under the Company's Retiree Medical Plan.


(c) The Company will continue your group life insurance until the end of the
Severance Period as though you were actively employed by the Company. After the
Severance Period, your continued participation in the Company's group life
insurance shall terminate.


(d) The Company will provide you with outplacement services at a level and
manner determined by the Company, payable directly to the outplacement services
provider selected by the Company.


(e) Your eligibility to participate in the Company's benefit plans and programs
in accordance with Paragraphs 2(b) and (c) above shall cease when you become
eligible for benefits coverage from a new employer. You must inform me when you
become eligible for benefits from a new employer.


(f) If you violate any of the post-termination restrictions set forth in the
Non- Competition Agreement, the Company, in its sole discretion, may cease
making the payments and providing the benefits set forth in this Paragraph 2;
however, the General Release in Paragraph 3 below shall remain in full force and
effect. Prior to taking such action, the Company shall give you written notice
and a reasonable opportunity to cure and if you cure such event, the Company
shall not have the right to cease making such payments or providing such
benefits. This shall be in addition to any other remedies which may be available
to the Company under the Non-Competition Agreement.


3. General Release.


(a) In exchange for the Company's Severance Benefits described in Paragraph 2,
you release and forever discharge, to the maximum extent permitted by law, the
Company and each of the other "Releasees" as defined below, from any and all
claims, causes of action, complaints, lawsuits, or liabilities of any kind
(collectively, "Claims") as described below which you, your heirs, agents,
administrators, or executors have or may have against the Company or any of the
other Releasees.



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 4


(b) By agreeing to this General Release, you are waiving, to the maximum extent
permitted by law, any and all Claims that you have or may have against the
Company or any of the other Releasees arising out of or relating to your
employment and/or the termination of your employment with the Company,
including, but not limited to, the following: (i) any Claims for severance,
benefits, bonuses, commissions, and/or other compensation of any kind; (ii) any
Claims for reimbursement of expenses that are not submitted before the
Termination Date; (iii) any Claims for attorneys' fees or costs; (iv) any Claims
under the Employee Retirement Income Security Act ("ERISA"); (v) any Claims of
discrimination and/or harassment based on age, sex, pregnancy, race, religion,
color, creed, disability, handicap, medical condition, failure to accommodate,
citizenship, national origin, ancestry, marital status, sexual orientation,
gender identity or expression, or any other factor protected by federal, state,
or local law (such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Equal Pay
Act, the Genetic Information Non-discrimination Act, and any state or local
non-discrimination law or ordinance) and any Claims for retaliation under any of
the foregoing laws; (vi) any Claims regarding leaves of absence including, but
not limited to, any Claims under the Family and Medical Leave Act or similar
state or local laws related to leaves; (vii) any Claims arising under the
Uniformed Services Employment and Reemployment Rights Act ("USERRA") or any
state or local laws governing military leave; (viii) any Claims for wrongful
discharge, violation of public policy, and breach of contract, implied contract,
or the implied duty of good faith and fair dealing; (ix) any whistleblower or
retaliation Claims; (x) any claims under the Worker Adjustment Retraining and
Notification Act ("WARN") or similar state or local laws; and/or (xi) any other
statutory, regulatory, common law, or other Claims of any kind, including, but
not limited to, Claims for libel, slander, fraud, promissory estoppel, equitable
estoppel, invasion of privacy, misrepresentation, emotional distress, and pain
and suffering.


(c) The term "Releasees" includes: the Company and any parent, subsidiary,
related, or affiliated entities of the Company, and each of their past and
present employees, officers, directors, attorneys, shareholders, partners,
insurers, benefit plan fiduciaries and agents, and all of their respective
successors and assigns.


4. Non-Released Claims. The General Release by you in Paragraph 3 above does not
apply to:


(a) Any Claims for vested benefits under any Company qualified and/or non-
qualified retirement, savings plans in which you participate, for example, any
claims under the Campbell Soup Company Retirement and Pension Plan, the Campbell
Soup Company 401(k) Retirement Plan, the Campbell Soup Company Retiree Medical
Plan and/or the Mid-Career Hire Pension Plan;


(b) Any Claims to require the Company to honor its commitments set forth in this
Agreement or to interpret or determine the enforceability, scope, meaning, or
effect of this Agreement;


(c) Any Claims arising after you have signed this Agreement;



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 5


(d) Any Claims for workers' compensation benefits, any Claims for unemployment
compensation benefits, and any other Claims that cannot be waived by a General
Release; and


(e) Your right to be indemnified for third-party claims pursuant to the
Company's bylaws or applicable law (including advancement of expenses) and/or to
be covered under any applicable directors' and officers' liability insurance
policies.


5. Retained Rights. As noted above, you retain certain important rights under
this Agreement. Regardless of whether or not you sign this Agreement, nothing in
this Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with: (i) your obligation to testify truthfully in any forum; (ii)
your right and/or obligation to contact, cooperate with, or provide information
to or testify or otherwise participate in any action, investigation, or
proceeding of any federal, state, or local government agency or commission
(including, but not limited to, the EEOC or the SEC); or (iii) your right to
disclose any information or produce any documents as is required by law or legal
process. Further, the General Release in Paragraph 3 does not prevent you from
contacting or filing a charge with any federal, state, or local government
agency or commission (including, but not limited to, the EEOC or the SEC).


6. Prior Acts. It is acknowledged, understood and agreed by you that should
Campbell discover that you have engaged in any unethical, dishonest or
fraudulent act which harms, or has harmed the Company (or any affiliated
corporate entity), the Company reserves the right, in its sole discretion, to
terminate or suspend all payments or benefits remaining to be paid by the
Company under Paragraph 2 of this Agreement; however, the General Release in
Paragraph 3 above shall remain in full force and effect. In addition, the
Company may seek all other remedies and relief allowed by law, including but not
limited to the return of any payments made under this Agreement.


7. Confidential Information.


(a) Duty to Retain as Confidential. You acknowledge and agree that, in the
course of your employment with the Company, you may have created and/or acquired
confidential and/or proprietary information relating to the business of the
Company and/or any parent, subsidiary, related, or affiliated company which is
not known by or generally accessible to the public. You expressly agree that you
will keep secret and safeguard all such information, and will not, at any time,
in any form or manner, directly or indirectly, divulge, disclose, or communicate
to any person, firm, corporation, or other entity any such information without
the direct written authority of the Company. More specifically, this Agreement
incorporates by reference all of the provisions of any of the agreements which
you may have signed, as set forth in Paragraph l(f) above. Because of the
importance of this provision to the successful conduct of the Company and its
good will, you agree that if you use or disclose, or threaten to use or
disclose, confidential and/or proprietary information in violation of this
Agreement, the Company will have available, in addition to any other right or
remedy available, the right to obtain injunctive and equitable relief of any
type from a court of competent jurisdiction, including but not limited to
restraining such breach or threatened breach. Notwithstanding the foregoing, you
shall be permitted to disclose confidential and/or proprietary information (i)
to the



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 6


extent required by law or by any court or governmental or regulatory body or
agency, or (ii) in connection with any Claim to enforce, interpret or determine
the scope, meaning or effect of this Agreement.


(b) Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically, or otherwise, for the disclosure or production of
confidential and/or proprietary information which you created or acquired in the
course of your employment, unless prohibited by law or regulation, you must
notify immediately the Company's Chief Legal Officer, by calling him/her at the
following phone number: 856-342-6125. Regardless of whether you are successful
in reaching him/her by telephone, unless prohibited by law or regulation, you
also must notify him/her immediately in writing, via certified mail, at the
following address: Chief Legal Officer, Campbell Soup Company, 1 Campbell Place,
Camden, NJ 08103-1799. A copy of the request or demand shall be included with
the written notification. You shall wait a minimum of ten (10) days (or the
maximum time permitted by such legal process, if less) after sending the letter
before making a disclosure or production to give the Company time to seek to
prohibit and/or restrict the production and/or disclosure and/or to obtain a
protective order with regard thereto.


8. Company Property and Documents. Regardless of whether you sign this
Agreement, and as a condition of receiving the Severance Benefits set forth in
Paragraph 2 above, you must return, retaining no copies, all Company property
(including, but not limited to, office, desk, or file cabinet keys, Company
identification/pass cards, Company-provided credit cards, and Company equipment,
such as computers, tablets, and mobile phones) and all Company documents
(including, but not limited to, all hard copy, electronic and other files,
forms, lists, charts, photographs, correspondence, computer records, programs,
notes, memos, disks, DVDs, etc.). Notwithstanding anything to the contrary
herein or otherwise (including the Non-Competition Agreement), you shall be
permitted to retain information (including copies of plans and agreements)
relating to your compensation and/or reimbursement of business expenses and/or
your contact lists.


9. Confidentiality of this Agreement. Unless and until the Company publicly
discloses this Agreement, you agree that, at all times, the existence, terms,
and conditions of this Agreement will be kept secret and confidential and will
not be disclosed voluntarily to any third party, except: (i) to your spouse,
domestic partner, civil union partner, or immediate family member, if
applicable; (ii) to the extent required by law; (iii) in connection with any
Claim to enforce, interpret, or determine the scope, meaning, enforceability, or
effect of the Agreement; (iv) to obtain confidential legal, tax, or financial
advice with respect thereto; (v) in connection with any of your Retained Rights
as set forth in Paragraph 5 above; or (vi) to any prospective employer but only
with respect to the restrictions, if any, on your activities following December
31, 2019 (which permission shall also extend to the Non-Competition Agreement).
However, you may reference this provision to explain your non-disclosure of this
Agreement.


10. Non-Disparagement. You agree that you will not make any negative comments or
disparaging remarks, in writing, orally, or electronically, about the Company or
any past or present director, officer or employee of the Company or its
subsidiaries or affiliates. This restriction is subject to and limited by your
Retained Rights in Paragraph 5 above. However,



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 7


nothing in this Agreement is intended or shall be interpreted to restrict any
party's right or obligation (i) to testify truthfully in any forum; (ii) for
you, to make truthful statements in connection with any cooperation provided by
you under Paragraph 18 below; or (iii) to make any truthful statement in
connection with any Claim to enforce, interpret or determine the scope, meaning
or effect of this Agreement.


11. References. You agree that you will direct any and all prospective employers
seeking a reference from the Company to contact only persons employed in the
Company's Human Resources Department. The Human Resources Department shall
provide a neutral reference only (dates of employment and title of last position
held).


12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.


13. Statement of Non-Admission. Nothing in this Agreement is intended as or
shall be construed as an admission or concession of liability or wrongdoing by
the Company or any other Releasee as defined above, or by you. Rather, the
proposed Agreement is being offered for the sole purpose of settling
cooperatively and amicably any and all possible disputes between the parties.


14. Interpretation of Agreement. Nothing in this Agreement is intended to
violate any law or shall be interpreted to violate any law. If any part of this
Agreement or the application thereof is construed to be overbroad and/or
unenforceable, then the court making such determination shall have the authority
to narrow the part as necessary to make it enforceable and the part(s) shall
then be enforceable in its/their narrowed form. Moreover, each paragraph, part,
or subpart of each paragraph in this Agreement is independent of and severable
(separate) from each other. In the event that any part of this Agreement shall
be found to be unenforceable or invalid by a court and is not modified by a
court to be enforceable, the remaining provisions shall not be affected and
shall continue to be binding.


15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior representations, agreements,
written or oral, expressed or implied, except for those set forth in Paragraph
l(f) above, which survive the termination of your employment and are
incorporated herein by reference. This Agreement may not be modified or amended
other than by an agreement in writing signed by an officer of the Company.


16. Representations. You agree and represent that: (a) you have read carefully
the terms of this Agreement, including the General Release; (b) you have had an
opportunity to and have been encouraged to review this Agreement, including the
General Release, with an attorney; (c) you understand the meaning and effect of
the terms of this Agreement, including the General Release; (d) you were given
twenty-one (21) days to determine whether you wished to sign this Agreement; (e)
your decision to sign this Agreement, including the General Release, is of your
own free and voluntary act without compulsion of any kind; (f) no promise or
inducement not expressed in this Agreement has been made to you; (g) you
understand that you are waiving your Claims as set forth in Paragraph 3 above,
including, but not limited to, any Claims for age discrimination under the Age
Discrimination in Employment Act; and (h) you



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 8


have adequate information to make a knowing and voluntary waiver of any and all
Claims as set forth in Paragraph 3 above.


17. Revocation Period. If you sign this Agreement, you will retain the right to
revoke it for seven (7) days. This Agreement is not effective or enforceable
until after the Revocation Period has expired without your having revoked it. To
revoke this Agreement, you must send a certified letter to my attention at the
following address: 1 Campbell Place, Camden, NJ 08103. The letter must be
post-marked within seven (7) days of your execution of this Agreement. If the
seventh day is a Sunday or federal holiday, then the letter must be post-marked
on the following business day. If you revoke this Agreement on a timely basis,
you are indicating that you do not want to be legally bound by this Agreement
and, as a result, you shall not be eligible for the Severance Benefits set forth
in Paragraph 2.


18. Cooperation. Prior to the Termination Date, you agree to reasonably
cooperate in a timely and good faith manner, provided such cooperation is not
adverse to your legal interests, with all reasonable requests for assistance
made by the Company relating directly or indirectly to all matters which
occurred during the course of your employment with the Company, with which you
were involved prior to the termination of your employment, or with which you
became aware of during the course of your employment. In addition, taking into
account your business and personal commitments and provided such cooperation is
not adverse to your legal interests, you agree to reasonably cooperate in a
timely and good faith manner, subsequent to the Termination Date, with all
reasonable requests for assistance made by the Company, relating directly or
indirectly to all investigations, legal claims or any regulatory matter, as well
as any matter, project or initiative, which occurred during the course of your
employment with the Company, with which you were involved prior to the
termination of your employment, or with which you became aware of during the
course of your employment. Upon submission of proper documentation, the Company
will reimburse you for all reasonable expenses you incur as a result of such
requests for assistance, if any.


19. Offer Expiration Date. In order for you to receive the Severance Benefits
set forth in Paragraph 2 above, there is an important deadline you must meet. As
noted above, you have twenty-one (21) days, until December 11, 2019, to decide
whether you wish to sign this Agreement. If you wish, you can (but are not
required to) sign the Agreement before the twenty­ one (21) day period has
expired. However, if you do not sign this Agreement by December 11, 2019, then
this offer is withdrawn and you will not be eligible for the Severance Benefits
set forth in Paragraph 2 above.


20. Addendum. You may be eligible for payments under an Annual Incentive Plan,
Sales Incentive Plan and/or the Long-Term Incentive Plan. The attached Addendum
to this Agreement sets forth the terms and conditions of your eligibility, if
any, as well as your other entitlements.


21. Indemnification/D&O Insurance Coverage. The Company confirms that you are
covered under the indemnification (and advancement of expenses) provisions of
the Company's by-laws and you shall be covered for acts or omissions occurring
during your employment under



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Page 9


the Company's directors' and officers' insurance policies to the extent you are
covered under such policies.


22. 280G. The parties agree and acknowledge that the termination of your
employment was not in connection with a change in control and, as such, agree to
use reasonable efforts to rebut any such presumption under the Code.
Notwithstanding the foregoing, if we are not successful in rebutting such
presumption, then the provisions in your Severance Protection Agreement relating
to a gross up for any excise taxes, interest or penalties imposed on you under
Section 4999 of the Code shall remain in full force and effect.






* * *
If you agree with the all of the terms of this Agreement, please sign below,
indicating that you understand, agree with and intend to be legally bound by
this Agreement, including the General Release, and return the signed Agreement
to me.


We wish you the best in the future.


  Sincerely,


/s/ Xavier Boza
Xavier Boza






UNDERSTOOD AND AGREED, INTENDING TO BE LEGALLY BOUND:


/s/ Anthony DiSilvestro      November 25, 2019
Anthony DiSilvestro Date



--------------------------------------------------------------------------------





Anthony DiSilvestro
November 20, 2019
Addendum


Information regarding Annual Incentive Plan eligibility and the treatment upon
termination of outstanding unvested Restricted Stock Units and Performance
Restricted Stock Units previously granted to Mr. DiSilvestro under the Campbell
Soup Company 2015 Long-Term Incentive Plan (“2015 LTIP”) and stock options
granted under the 2015 LTIP and the Campbell Soup Company 2005 Long-Term
Incentive Plan has been omitted. We agree to furnish to the U.S. Securities and
Exchange Commission or its staff a copy of the omitted addendum upon request.

